867 So. 2d 552 (2004)
Michael P. LaMADLINE, Appellant,
v.
James V. CROSBY, Jr., Secretary, Department of Corrections, Appellee.
No. 1D03-5377.
District Court of Appeal of Florida, First District.
March 1, 2004.
*553 Michael P. LaMadline, pro se, appellant.
No appearance for appellee.
PER CURIAM.
Michael P. LaMadline appeals a nonfinal order denying his request to proceed as an indigent in the circuit court. We dismiss the appeal in accordance with Brown v. Campion, 757 So. 2d 535 (Fla. 1st DCA 2000). Despite LaMadline's suggestion that jurisdiction to review such an order exists under Florida Rule of Appellate Procedure 9.430, that rule only authorizes the review of an order of a lower tribunal relating to a request to proceed as an indigent in appellate proceedings. As we observed in Brown, the proper means for LaMadline to seek review of the denial of his request for leave to proceed as an indigent in the trial court is to timely appeal any final order dismissing the petition he filed in that forum.
APPEAL DISMISSED.
ERVIN, DAVIS and BROWNING, JJ., concur.